 112DECISIONSOF NATIONALLABOR RELATIONS BOARDDouglas&Lomason CompanyandInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Case 26-CA-2990March27, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn November 7, 1968, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's DecisionHe furtherfound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissed.Thereafter,theRespondent filedexceptions to the Trial Examiner's Decision and abriefinsupport;theGeneralCounselfiledcross-exceptions and a supporting brief; and theRespondentfiledabriefinreplytothecross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,thecross-exceptions, the briefs, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer with the following modifications:We adopt the Trial Examiner's findings, as setforth in his attached Decision, that the Respondentviolated Section 8(a)(1) by the conduct of its severalsupervisors and agents in interrogating employees,subjectingemployees to surveillance, threateningemployees directly or impliedly with a loss ofbenefitsand privileges, and by altering existingprivileges and working conditions.Contrary to the Trial Examiner, we do not findthat the remarks of Supervisor Homer Guest toemployee Ralph Marshall concerning the closing oftheMariannaplantoftheJackWinterManufacturing Company, which was a matter ofcommon knowledge to the'employees, constituted animplied threat that the Respondent's plant, ifunionized,might suffer the same fate. In so doing,we adopt nevertheless the Trial Examiner's findingthatGuest interrogatedMarshall in violation ofSection8(a)(1)oftheAct.We find thisinterrogation to be improper even in the absence ofthe alleged threat of plant closure upon which theTrialExaminer appears to place partial reliance ascontext.In addition,we disagree with theTrialExaminer'sfindings that violations of Section 8(a)(1) ensuedfrom the remarks made by Harold Summers, asupervisor,tovarious employees concerning hispriorexperiences in a unionized shop, or hisstatements that unions sometimes reneged on theirpromises, or the other disparaging remarks made bySummers about unions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Douglas& Lomason. Company,Marianna,Arkansas, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Delete subparagraphs 1(b) and 1(d), renumbersubparagraphs 1(e) and 1(f) as 1(d) and 1(e),respectively, and substitute for 1(b) the following:"(b) Threatening employees that their prounionactivity, or the filing of unfair labor practice chargesby them, or the Union on their behalf, would lead(1) to more arduous working conditions in the plantor (2) to a worsening of the relationship betweensupervisor and employee to the detriment of theemployee's working conditions."2.Insertaperiodfollowingtheword"economically" in the fourth indented paragraph oftheAppendix, and delete the remainder of theparagraph.3.Delete the sixth indented paragraph of theAppendix, about "downgrading" unions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSK1N, Trial Examiner: This case washeard at Memphis, Tennessee, on June 12, 13, and 14,1968.A complaint issued herein on March 15, 1968; itwas thereafter amended once on April 9, 1968, and againat the hearing. The complaint, as so amended, is based ona charge, a first amended charge, and a second amendedcharge, filed on January 24, January 29, and March 12,1968, respectively, by the InternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), herein called the Union;' italleges that Douglas & Lomason Company, herein calledRespondent, has violated Section 8(a)(1) of the Act (1) byinterrogating certain of its employees concerning theirmembership, activities and desires with respect to theUnion; (2) by threatening to impose on employees morestrictand arduous working conditions and to resort toother reprisals if employees selected the Union as theircollective-bargainingrepresentative;(3)byactuallyThe name of the Union appearsas amended at the hearing175NLRB No. 18 DOUGLAS & LOMASON COMPANY113imposingmore strict and arduous working conditionsbecause of theirunionactivity; (4) by keeping undersurveillance a meeting place and a meeting of the Union;and (5) by creating the impression among its employeesthat it was engaging in surveillance of their unionactivitiesRespondent's answer denies that it has violatedthe Act in any respect alleged hereinUpon the entire record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint, as amended, alleges, and Respondentadmits, that it is a Michigan corporation with a place ofbusiness inMarianna, Arkansas, where it is engaged inthe manufacture of automobile parts, and that, during thepast year, it received goods and products valued in excessof $50,000 directly from points outside Arkansas, and soldand shipped directly to points outside Arkansas goods andmaterials valued in excess of that figure. I find, upon theforegoing, as Respondent also admits, that Respondent isengaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits, andIfind,that InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW), is a labororganization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. SomeBackgroundFactsand Some Details as tothe Issues Hereinposition, and that employees also saw them leaving theparking lot after Union Representative Bernard Mengespoke to them. The aforesaid conduct in the parking lot isalleged to constitute unlawful surveillance by Respondent;and the various conversations and the speeches alluded toabove are alleged to have exceeded permitted bounds inthatRespondent thereby either interrogated employeesconcerning their unionmembership or activities, orcreated the impression of surveillance of their unionactivities, ormade coercive threats of reprisal because oftheir union activities, including threats to impose morestrict and arduous working conditions, or coerced them bythe actual imposition of such strict and arduous workingconditions. In the latter connection, while Respondentadmits that it began a new practice Ion, or'about February1,- of placing guards at the door used by employees forentry into, and egress from, the plant proper and that oneguard did close the door on one occasion for 15 minutes,itcontends that it made the change for reasons whichwere not connected with the Union or the union activityof the employees, that the closing of the door occurredonly that one time and was contrary to instruction, andthat,upon learning thereof, it issued instructions toprevent the closing of the doors in the future. Theevidence relative to the above allegations and thecontentions of the parties based thereon will be treated atlength hereinafter.In connection with the foregoing, I take official noticeof the following events which commenced in the early partof February. Thus, on February 5, the Union filed arepresentation petition in Case 26-RC-3098 seeking anelection among Respondent's production and maintenanceemployees; on February 16, a hearing was held on thispetition; on February 28, the Regional Director for the26th Region issued his Decision and Direction of Electionin the unit found to be appropriate, on March 27, theelectionwas held and the Union won,'! and, on: April 4,theRegionalDirectorcertifiedtheUnion as thebargaining representative of Respondent's production andmaintenance employees.TheUnion launched a campaign to organizeRespondent's employees about the start of January 1968.2Respondent admittedly learned very soon thereafter thatunion activities were going on in the plant. As appearshereinafter, during the course of the next month or so,beginningonJanuary 15, acknowledged supervisorsengaged employees in conversations about the Union. Inaddition,William K. Lomason, president of Respondent,made a speech concerning the Union to all Respondent'semployees on January 23 and another union-connectedspeech about a week later, giving each speech twice, i.e.,once to the day-shift employees at about 3 p.m. and onceto the night-shift employees, each group being assembledforthatpurposeonCompany time in the plantlunchroom. The first of these two speeches occurred onthe same date as the first organizational meeting ofemployees,whichwas called by the Union for thatevening at about 7 or 7:30 at the Civic Center in ForrestCity, which is a distance of about 20 miles from the plantsite inMarianna. It is not disputed that, at about the timewhen the union meeting was to begin or shortly thereafter,GeneralForeman Chester Kroll and Supervisor BillySmith drove into the parking lot adjoining the CivicCenter in a white Buick station wagon and parked therefor a time, that, as the lights were on in the parking area,employees who were arriving, or had already arrived, forthemeeting saw them on the parking lot in a parkedB.TheSpecificAllegationsof theComplaint andConclusions Thereon1.The 8(a)(1)In the interest of an orderly presentation of the 8(a)(1)issues herein,I shall group the relevant evidence,whereverfeasible,according to the representative or agent ofmanagement involved,allofwhom are admittedlysupervisorswithin the meaning of Section 2(11) of theAct.a.Homer L. Guest, Jr.Guest admitted that he approached employee RalphMarshall at his place of work during the organizationalcampaign and spoke to him concerning the Union.' Guesttestified to the following in that connection: He was toldby General Foreman Chester Kroll that Marshall wasworking for the Union and this surprised him. The'All dates hereinafter are in 1968, unless otherwise indicated.Of the 638 eligible voters,395 voted for the Union and 181 votedagainst the Union There were six challenged ballots which could not affectthe election results'Marshall fixed the date as January 15, Guest was not sure as to thedate I am satisfied that Marshall testified credibly in this respect and Itherefore find that this conversation took place on January 15. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing day, he spoke to Marshall and asked him if hewas for the Union and why he thought they needed aunionMarshall, in turn, spoke of attaining betterworking conditions. He thereupon raised the question withMarshall as to whether Marshall found him difficult towork with and he got a "no" answer. At this point, heaskedMarshall, "well why are you working for this?,"pointing our that he could not see where the union hadhelped the employees of JackWinterManufacturingCompany It is Guest's further testimony that, althoughthe plant of the latter company in Marianna had closedover a year before, he made no mention of such closing,nor did he identify the union which was in that plant, nordid he know the reason that it closed downMarshall'stestimony is substantially at odds with that of Guest onlyin regard to what was said about the Marianna plant ofJackWinterManufacturingCompanyAccording toMarshall,Guest said, in that connection, "look at theother factory inMarianna. It got a Union and closeddown." It is apparent from the foregoing, and the factthat the closing of the Jack Winter Manufacturing plantwas common knowledge, that Guest's and Marshall'stestimony in this respect differ to the extent that Guest'sadmitted language says, by innuendo, whatMarshallattributes to him by direct language. I, therefore, find itunnecessary to resolve this conflict in testimony, as Iwould infer, and find, a threat of plant closing in eitherversion.Under all the circumstances, I conclude, and find, uponthe basis of either version of what occurred, that GuestinterrogatedMarshall concerning his union adherence,sought to dissuade him therefrom, and, failing that,impliedly threatened that, if Respondent's plant becameunionized, the plant might suffer the same fate as theMarianna plant of the Jack Winter ManufacturingCompany, which was unionized and later closed its doors.As the foregoing interrogation by Guest of Marshall as tothe latter's adherence to the Union and this attempt todissuadeMarshall therefrom occurred in a coercivecontext, it is clearly violative of the Act I thereforefurther conclude, and find, that both the interrogation andthe implied threat constituted interference, restraint andcoercion in violation of Section 8(a)(I) of the Act.'bR. L. DugasDugas, the quality control manager, testified that at atime before Respondent received the first telegram fromthe Union stating that the Union was actively organizingtheplant and listing names of its employees on theorganizational committee, he approached employee TroyPickettand inquired about certain union activity ofPickett.`He gave the following details as to this episode.He had been told just before break time, which was about9 or 9:15 that morning, by Plant Manager Kroll thatPickett had passed out union cards the night before in theplant.He "was kind of surprised to hear about Troy, andjustwalked off .and went to speak to Troy." Afterasking a few questions of Pickett about the specific job he,Pickett,was then doing, he inquired from Pickett as towhether he was in the Union and whether he "was passingunion cards out . . . on the job or anything" and told him,either before or after this inquiry about union cards, thatKroll had said that he was passing out cards there thenight before. Pickett thereupon denied having engaged in'See MasterAppliance Corporation,158 NLRB 1009, 1015thatactivity.Inrespecttotheforegoing,Pickettcorroborated Dugas as to the conversation which precededthe discussion relative to his union activity Thereafter,according to Pickett, Dugas said to him that Kroll hadsaid that he, Pickett, had been "out here the other nightpassing out cards", that he answered that Kroll was tellinga lie; and that this was "about all" on this subject Hetestified further that Dugas also asked whether he was forthe Union. There is thus a divergence between Dugas andPickett in their testimony concerning the discussion of thedistribution of cards, with Dugas saying, in effect, that thethrust of his inquiry was whether Pickett was distributingunion cards on the job, and with Pickett saying, in effect,that Dugas just called his attention to what he had learnedfromKroll in this respect Inasmuch as Pickett'stestimony in this respect is more consistent with the logicand probabilities of the situation, I credit his testimonyover that of Dugas and find that Dugas made known toPickettmanagement'sconcernoverhisallegeddistribution of cards at the plant.Dugas also testified that he had a conversation one daywith employee Billy Ray Harris about the Union.' Harriswas then wearing a union button with the legend "VoteUAW." He recalled asking Harns why he wanted aunionHowever, he was unable to recall whether heinitiatedthe conversation or whether there was anyreference to anyunioncards, saying "it's possible." Harrisalso testified concerning this conversation but, accordingto him, there was more content to it, as follows Dugasstarted the conversation by asking him why he wanted theUnion.When he gave job security as the reason, Dugastold him about two plants in Carrolton, some 35 or 40miles distant, saying that one hada unionand one didnot, that the unionized plant was getting from 35 to 40cents less than the non-union plant and that the union wasvoted out of the former plant within 3 or 4 years. Dugasalso asked "how many cards we had signed up." Hereplied that the number was 450Whereupon, Dugasasked how many he, Harris, had signed up and heanswered "40 or 50." Since Harris impressed me as aforthright and credible witness and since Dugas' memorywas admittedly not clear on the details of thisconversation,Ifind that Harris' testimonymoreaccurately reflects the entire content of this conversationand I therefore credit his versionIam persuaded that both these conversations exceededpermissible bounds under the Act. In the case of Pickett,Dugas not only inquired whether Pickett was for theUnion butalso, ineffect,manifested to him Respondent'sdisapproval of his organizational activity at the plant thenight before. And in the case of Harris, Dugas not onlyaskedwhy he wanted a Union, but suggested thatunionization might, as was the case in the unionized plantinCarrolton, result in an adverse effect on earnings theywould otherwise have, and probed Harris as the Union'sand his own progress in getting authorization cards for theUnion signed Contrary to the contention of Respondent,The first telegram from the Union listing those on its organizingcommittee was dated January 24 Among those listed was Pickett.Anothersuch telegram supplementing the list was sent to Respondent by the Unionon January 30 As Pickett fixed the conversationas abouta day beforeJanuary 23, 1 find that Pickett and Dugas were in substantial agreement asto the date Accordingly, I find, in accordance with the more definitivetestimony of Pickett as to the date,that the conversation occurred on orabout January 22'Harris testified that this conversation occurred on January 29 and thathe remembered the date because he wrote the date down I credit Harrisand find that this conversation occurred on January 29 DOUGLAS & LOMASON COMPANY115these inquiries of Harris cannot be justified on the ground,which I find untenable, that Harris' wearing a unionbuttonwas tantamount to initiating the conversationabout the Union, or on the further ground that Dugasoften talked to employees concerning their personalmatters, since discussion, as here, concerning the extent ofHarris' and the Union's success in getting authorizationcards signed clearly transcends the realm of a personalmatter involving only the affairs of Harris. In all thesecircumstances,Ifindthat,byDugas'conductofinterrogating Pickett and Harris concerning their unionmembership, desires and activities, Respondent interferedwith, restrained and coerced them in violation of Section8(a)(1) of the Act.'c.William K. LomasonAs already found, the first union organizationalmeeting was held onJanuary 23 at 7 or 7:30 p.m. at theCivic Center in Forrest City. At the plant, at 3 p.m. thatday,andonce thereafter,Lomason addressed therespectively, concerning theUnion. The employees oneach shift were told shortly before they assembled to leavetheirwork benches and go to the lunch room. Anothersuch meeting, in two shifts, was convened by Respondentabout a week later9 in the same manner, at approximatelythe same hours and in the same place. Both speeches werereduced to writing before they were given.19 They requiredapproximately one half hour to deliver. Lomason admittedthat he deviated slightly from the text in a few instancesinboth speeches, explaining that "as you read a speechyou find that sometimes the word isn't quite the word thatyou thought was most expressive." And with particularreference to the second speech, he testified that there wasa slight difference between the first rendition and thesecond rendition, and when he changed a phrase or a worditwas in "areas where [he] didn't think it was particularlysignificant."As appears hereinafter, a critical issue withrespect to the second speech is the extent of deviation byLomason from the text at the point at which the speechtreats with the telegram sent by counsel for the Union toRespondent as to the filing of unfair labor practicecharges against it by the Union. In this connection,Lomason insists that he adhered strictly to the text,whereas witnesses for the General Counsel testified toconsiderablevariance from the text.The firstspeech need not detain us. For, so far asappears, both the text and the testimony of GeneralCounsel'switnesses" concerning what was said duringLomason's presentation failed to reveal any instances inwhichLomason exceeded permissible, bounds. In thisspeech,Lomason (1) reported on a recent Boardconducted election in Respondent's Cleveland, Mississippi,plantinwhich the union was defeated by . "anoverwhelming margin" of 272 to 152; (2) applauded theemployees' choice at that plant to deal directly on aman-to-man basis with Respondent rather than throughan outsidethird party(i.e., the union),with the third partystirring up trouble all the time, calling possible strikes andcharging employees dues, fines and initiation fees; (3)`Weston and Brooker Company.154NLRB747, 760,relied upon byRespondent in this connection,is clearly distinguishable on its facts.'Lomason fixed the date as either February1,2, or 3.The record doesnot warrant a more precise finding as to the date of the second speech."The first speech and the second one were introduced into evidence asG. C. Exh.2 and 3, respectively.apprised the employees that Respondent was aware oforganizational activity in respect to the Marianna plantand that Respondent does not feel that a union in thisplant "would be advantageous to the employees or to theCompany; (4) reviewed, in this connection, their "goodwage level" and their "generous" fringe benefits whichhave been attained "without a third party"; (5) spelled outwhat signing a union card may mean, such as, dues andinitiation fees, representation through a committee, beingcalled upon to swear in open court to the signing of thecard and being obligated "in ways [they] never dreamedof"; and (6) advised them that the fact that they signed acard did not preclude them from changing their minds andwould not, in such event, cause Respondent "to actagainst [them]."While it is true, as the General Counselurges, that one of the themes of this speech is the loss ofpersonal relationship if the Union comes into the plant,there is lacking anywhere any threats, veiled or otherwise,that selection of a union would inevitably have adverseeconomic consequences for the employees. In thesecircumstances, I find no warrant for concluding that, inthis regard, the speech exceeded the bounds permitted bythe Act."As already indicated the second speech was delivered byLomason to Respondent's employees about a week later.In the opening paragraph of the written speech, Lomasonspeaks of the plant being in the midst of a whirlwindorganizing campaign; characterizes the organizing activityas a form of madness, saying "I've seen a lot of madpeople running around at times, but this affair-takes thecake"; compares union membership to marriage, themember being the male and the union being the female;and warns the employees to "better think hard" becausein the whirlwind marriage the man may find that he hasmarried something with. store teeth, dyed hair, falsies anda wooden leg, etc., and that this bride, on the basis of itspast record, is of this type.After the foregoing preamble, the text (1) referred tothe two telegrams received from the Union listing thenames of employees who were acting as union organizers,speculated that the Union thinks that it can thereby makethese employees a privileged group, and deplored the factthat some employees think they need an outsider torepresent them; (2) stated that they did not need "theUAW - or maybethis lawyer Kapland" coming betweenus to collect dues and tell any of us what to do"; (3) notedthat theUnion seemed to 'think that by sendingRespondent a "hot telegram that they can intimidate us,"and indicated, in effect, that "some hot rodding organizersand a legal eagle from Little Rock"" were not going totellRespondent that it was going to give special privilegesto anybody, and that no one would, because he wore a"Namely,employees Charles Poff, Alvin Floyd Nicholas,Wayne Webb,David Webb, and Billy Ray Harris.It is obvious that Nicholas and WayneWebb imported part of the second speech into their accounts of the firstspeech.Thus,there was no comparable reference to a plant closing in thefirst speech,as Nicholas testified,and no comparable reference to the listof union organizers in that speech,asWayne Webb testified."Graber Manufacturing Company,Inc.,158NLRB 244, cited by theGeneral Counsel in support of this position,did include such'a veiledthreat and is therefore clearly distinguishable."The text misspelled the name throughout;it conforms to the spelling onone of the telegrams sent by the Union to Respondent. The correct spellingis"Kaplan," and the reference is to Philip E. Kaplan,Esq.,who isassociated with the law firm representing the Union in this proceeding andwho appeared herein in behalf of the Union."The law firm with which Kaplan is associated has its offices in LittleRock,Arkansas. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion button or was on an organizing committee, be givenany special privilege or license to do poor work, violateplantrulesordisregardstandardsexpectedofallemployees, nor would he be discriminated against.The text then continued by (1) saying that Respondentdoes not believe that it has to stoop to discriminationagainst those wearing a union button or those on theorganizing committee in order to persuade the employeesthat they and their company "will be better off withoutthis crowd of outsiders like Kapland stirring up trouble allthe time like he is stirring up trouble like now." (2)implying that the UAW is trying to stir up distrust andconflict between the employees and the Company, betweenemployee and supervisor and between employee and thespeaker, and asking them to think of what it would be likeif the UAW did come into the plant and had to justify itsexistenceenough to collect dues, initiation fees andassessments.The text then took up a third telegram from the Unionwith respect to a garnishment which had been leviedagainst the wages of employee George Humphrey, Jr." Atthat point, Respondent took offense at being accused bythis telegram of being a "crooked, exploiting employer,"asserted that it was acting in accordance with the law andhad so informed the Union by letter, and charged thatKaplan is lying if he is saying that Respondent iswithholdinganyone'swages becausehe is a unioncommitteeman," as his committeeman status had nobearing on this matter.The next section of the text referred to the filing of acharge which was signed by Kaplan, to a telegram fromthe Union concerning the charge, which was also signedby Kaplan," to the amendment of the charge by Kaplanand to his addition thereto of the charge about GeorgeHumphrey. The text then continued by disclaiming thatRespondent or any of its management people, includingthe speaker, is a devil with horns but added the caveatthat if Kaplan "continues to throw charges around like abull tosses cow crap around in the pasture without anyreal basis for his accusations he is going to end up withtwo things on his hands: (1) the damndest fight he everhad because we are going to prove him wrong and (2) themost unpleasant plant in the world to work in outside ofSiberia.The UAW has a fine record of turning brotheragainst brother and sometimes violence accompanies." Asalready noted, this passage of the speechraisesthe sharplycontrovertedissueof whether, and, if so, to what extent,Lomason deviated from the actual text. This will betreated more fully hereinafter."The telegram,which is in evidence asGeneral Counsel's Exhibit 4,reads as follows:We demandyourimmediaterelease ofwages earnedby George Huphrey[sic].Your actioninwithholding wages as [sic]in clear violation ofexemption provisins[sic] in Arkansas statutes30-207(A).Demand isalsomade that you cease and desistforthwithfrom using civilauthorities as your agents to intimidate,harras [sic],coerce and restrainunion adherents."Humphrey's name was listed as a union committeeman on the Union'stelegram to Respondentwhichwas datedJanuary 24.As is shown above,there was no mentionof Humphrey'sunion committeeman status in thetelegram concerning the garnishment,nor is there any accusation thereinthatRespondent is a "crooked,exploitingemployer.""This telegram bearsthe same date as that of the original charge. Itcarries the following message and was read to the employees:[The Union]has this date filed unfair labor practice charges with Region26,NLRB,concerning various coercive acts engagedin byDouglas andLomasonCompany.These allegations include spying, surveillance,interrogation and intimidation.These actsare absolutely in violation oftheNationalLaborRelationsAct. Unlesssaid acts cease immediatelyThe next topic of the speech was the recentBoard-conductedelectionatRespondent'splantinNewnan, Georgia, which the union lost. There followedthe boast that theunionfound no basis for either thefiling of an unfair labor practice charge or an objection tothe election, thatRespondent has a good record ofconducting itself according to the law, and that union'sholding on "like grim death for three years" cost theemployees in that plant more than $60,000 in wages.The speech then turned to the "sore subject" of threatsto employees to try to get them to join the Union, sayingthatRespondent had heard that some of its employeeshad been so threatened and that if it hears, and it wantsto be informed of a threat by one employee to another orby an outsider to an employee for or against" the Union,itwillprotect its employees' legal rights. It thencharacterized thosewho are doing the organizing as"young fellows . . . without wives or families .;itreferred to their playing around, intimidating, sendingnasty telegrams; and it urged that, when this playingaround, etc., is over, Lomason and the employees gettogether again for further discussion before all of them,including Kaplan, "really think they can tell managementand the employees what to do."The speech concluded with Respondent's reasons whythe automative parts business and the UAW are like oiland water and do not mix. It mentioned a seating plant ofRockwell Standard Corporation in Chicago which "had toclose because it was union ridden" i.e. "the UAW thoughtitknew enough to run that plant, to dictate workingpractices to set wages for about (sic) what the companycould afford." At that point, the speaker was to displayan announcement of the auction of the aforesaid plant tobe held the following week. And finally, it accused theUnion of now seeking to create dissension and argumentsamong those at the instant plant and of "try[ing] to tell uswhat to do here"; it urged the employees to deliberateupon this, and closed with the following disparagingremark concerning Kaplan: "I have pride, Douglas andLomason too has pride. We have a record of 65 years offair dealings. And we're not going to take the cheap wordof this legal eagle in Little Rock lying down. Believe me!"As to the claimed deviation, Lomason testified that hedid not deviate from that portion of the text which marksthe end of the discussion of the telegrams and reads:"Now fellows, I am not a devil with horns, and I don'tthink any of our management people here are either. ButifPhilip Kapland continues to throw charges around likea bull tosses cow crap around in the pasture without anyreal basisfor his accusations he is going to end up withtwo things on his hands: (1) the damndest fight he every(sic) had because we are going to prove him wrong (2) themost unpleasant plant in the world to work in outside ofsiberia (sic).The UAW has a fine record of turningbrotheragainstbrotherandsometimesviolenceaccompaniestheircampaigns."ItwasLomason'stestimony that he had consulted with counsel as to theabove-quoted part of the speech, that counsel had madesome changes and that he "was very careful to read it justas it reads here in the speech on this sheet." In the latterconnection,PlantManagerWilsonKell testified, insubstance, that he heard both renditions of this speech andthat Lomason's remarks were in conformity with the text.While Lomason admitted that he "probably deviated" inwe will ask theNLRB for appropriate injunctiverelief andfurther askthatthey institutecontempt proceedings based upon earliercourt orders."The words "for or against"were underscored in thetext;however, thethrustof thetext is toward threats to get people to jointhe Union. DOUGLAS & LOMASON COMPANY117other parts of the speech in one or two instances and thatthere was a slight difference between the first and secondrenditions, these other deviations are not put in issue bytheGeneral Counsel, who confined himself to adducingtestimony concerning claimed deviations by Lomasonfrom the above-quoted part of the speech. In contrast tothe above, employees Charles Poff, Alvin Floyd Nicholas,WayneWebb,andDavidWebb gave mutuallycorroborating testimony that Lomason did not read fromthe speech at this point, that he departed from the textand said, in substance, that, if the employees thought hewas mad, they were "damned right" about it, and that hewould personally see to it, if the Union came into theplant, that the employees would be worse off than Siberiain this plant. Employee Billy Ray Harris testified to thesame effect, except that he did not attribute to Lomasonthe statement that he would personally see that thischange came about. And employee Jimmy Blair, in hisaccount of what Lomason said, also made no suchattribution to Lomason and also omitted any reference byLomason to being mad I note, too, (1) that the witnessesfor the General Counsel on this issue seemed less definiteas to other parts of this speech, and, in some instances,importedpartsof this speech into the first speech,"(2)thatLomasontestifiedconvincinglythat,because Respondent's counsel had checked this portion ofthe speech, he "was very careful" to adhere to the text; (3)that,even granting, as some of the General Counsel'switnesses testified, that Lomason did not look at the textwhile rendering this portion, it does not necessarily followthat he strayed from the text; (4) that Lomason impressedme as a truthful and forthright witness, as did Kell whocorroborated Lomason on this aspect of the speech, and(5) that no witness for the General Counsel expresslynegated the testimony of Lomason and Kell that the"Siberia" remarks concluded with the statement, viz.,"The UAW has a fine record of turning brother againstbrotherand sometimes violence accompanies theircampaign"- a statement which would renderincongruous any comment by Lomason that he wouldpersonally see that this change came about. In all thesecircumstances, I find that the record fails to preponderatein favor of a finding that Lomason deviated from the textof the second speech at this point.This is not to say, however, that the speech, consideredin its entirety was free from coercive threats. Thus, it isapparent to me, and I find, from a reading of both writtenspeeches that, unlike the moderate tone of the first speech,the second speech was pitched on a high emotional level.It likened those organizing for the Union to a lot of madpeople running around, mad people of the most extremevariety, it likened union membership to marriage betweenthe employee and the Union and added that in thisinstance, the Union (the female) is grossly deceiving themale (the employee); it talked about the Union sending"hot telegrams having as an objective the intimidation ofRespondent; it labeled counsel for the Union as a "legaleagle from Little Rock" and the organizers as "hotrodding individuals", it equated union organizationalactivity, as well as the presence of the Union in the plant,should it materialize, with stirring up trouble, and stirringup distrust and conflict between the employees on the onehand and the Company on the other; and, finally, at theclose, it further disparaged counsel for the Union bysaying that "[Respondent was] not going to take thecheap word of this legal eagle in Little Rock, lying down."See fn 11, supraBelieve me " And with respect to the delivery of that partof the second speech, where considerable deviation isalleged to have occurred, Lomason admitted that heemphasized the entire paragraph by raising his voice so asto be sure that it carried to all sides of the room, that he"felta sincere indignation" at the tone of Kaplan'scommunication to Respondent and that he "believe[s] thatthe indignation transferred itself into the reading of thatparagraph.s2"Itshould also be borne in mind that the quotedlanguage about the change to the most unpleasant plant inthe world to work in outside of Siberia was tied to thefurther filing of unfair labor practice charges by theUnion against Respondent, and was made in the followingsetting:(1)theassertionthatRespondent and itsemployees "would be better off without this crowd ofoutsiderslikeKaplan",(2)theimplicationthatunionization is fraught with the danger of loss of wages,such implication deriving from the claim that over a3-year period unionization cost the employees at itsNewnan, Georgia, plant more than $60,000 is wages; and(3) the additional implication that another byproductcould be the closing of the plant, which implicationderives from its reference to the closing of the Chicagoseating plant of another employer because it was unionridden.Consideringtheentirecontext,includingtheimplications in the speech thatunionismcould threatenthewages of the employees and even the continuedoperation of the plant, and the assertion therein that anon-union plant would serve the employees better, andalso considering the strongly emotional nature of thespeech as well as the emphasis during its delivery on theportion which conjured up thoughts of conditions in theplant being worse than Siberia, I am persuaded, and Iinfer,and find, that this speech was calculated to, ortended to, threaten the employees with more arduousconditions in the plant if the Union became the bargainingagent of Respondent's employees. As such, it exceededpermissible bounds and interfered with, restrained andcoerced Respondent's employees in violation of Section8(a)(1) of the Act.d.Chester Kroll and Billy SmithAbout 7 or 7 30 pm on January 23, and about 4 hoursafter the first speech by Lomason discussed above, theUnion held its first organizationalmeetingamongRespondent'semployees at the Civic Center in ForrestCityThere is testimony by employeesPoff,Pickett,MarshallandDavidWebb,whichismutuallycorroborative in most respects and which places GeneralForemanChesterKroll and Supervisor Billy Smith in thevicinity of the above meeting place that eveningMoreparticularly,a composite of their testimony establishesthat, at about the time the meeting was to begin or shortlythereafter,Kroll and Smith drove into the parking lot,adjoiningthe CivicCenter and used for parking by thoseattending the meeting,in a white Buick station wagon andparked there for a time; that the lights were on in theparking area;and that at least one of these witnessesobserved Kroll and Smith at each of the following stages:as they arrived,as they sat in their station wagon in aparked position and astheywere departing after Union"Lomason testified further that the indignation was over the"fact that[Kaplan] had filed charges and the manner in which he had filed them, thewording of the telegrams and the implied guilt " 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentativeBernardMenge spoke to them." Thistestimony stands unrefuted on the record, as Respondentdid not call Smith as a witness and, although it calledKroll to testify, he was not questioned about this episode.Absent any evidence that Kroll and Smith were on theparking lot for reasons unrelated to the union meetingwhich was then about to begin or already in progress, Iinfer,and find, on the basis of the largely mutuallycorroborative testimony of Poff, Pickett,Marshall andDavid Webb, which I credit, that Kroll and Smith wereengaging in surveillance of the union meeting at the timeand that, by this form of scrutiny of employees' unionactivities,Respondent violated Section 8(a)(1) of the Act "e.Harold SummersAccording to the testimony of George Humphrey, Jr ,on themorningafter the above union meeting' Summersapproached him at his place of work and said, "I heardyou and the Green boy stood up last night," and Summersthen walked away." Humphrey took this reference to beto the fact that he and other members of theorganizingcommittee, includingGreen, stood up at the unionmeeting and stated their respective names at the request ofthe union organizer who wanted those in attendance to seewho, among them, had authorization cards for the Unionshould they want some. Humphrey testified further thatSummers returned about 50 minutes later and, in thepresence of Leroy Turley, a stock chaser, referred to himand said, "this is theunion man," and then followed with,"Humphrey what are you going to do now, oil themachine or pick cotton"; to which Humphrey replied thathe was not picking cotton when he came to work in thisplant and that he would not do so when he leaves. Thetestimony of Summers in respect to the above consists ofa denial that he ever had a conversation with Humphreyeither concerning the Union or Humphrey's being at aunionmeeting, and further that he does not recall anincident in which he pointed to Humphrey and made someremarks about Humphrey's union activities or aboutpicking cotton.Humphrey testified further that he had anotherconversation with Summers on January 23, at the time hiswages were garnisheed by a creditor, and that, in thecourseof this conversation about this garnishment,Summers told him, without mentioning the Union, that ifhe pulled his badge off and gave it to the Chief of Policethathe,Summers, would help him out if he calledSummers 23 As to this, Summers admitted having aconversation with Humphrey as to a garnishment, but hisversion was at considerable variance from that given byHumphreyAccording to Summers, the followingoccurred:Humphreywasprettyupsetoverthegarnishment, saying that he did not think the Companyhad a right to take his check He thereupon toldHumphrey that the Company was not taking the checkbut was holding itas regtiiiHumphrey see a lawyer. Humphrey then requested ofSummers, and was granted, time off in order to see alawyer."Humphrey returned to work the same day He"Menge did not testify"SeeWallace Press,Inc ,146 NLRB 1236, 8, and cases cited in in 3therein See alsoGoldSpotDairy,Inc,169 NLRB No 158"Humphrey incorrectlygavethe date as January 23 The correct date, Ifind, is January 24"Humphrey testified that he-was then wearing a shirt with the legend"Vote UAW"on it and also a button saying, "Vote UAW and JoinUAW"thereafter learned fromHumphrey that Humphrey,accompanied by Wayne Webb and a few other employees,went to see the Chief of Police the next day and that theChief of Police had said that, "he couldn't help him[Humphrey] as long as he [Humphrey] was fooling withthe Union." To this, he, Summers, replied, "Well, I can'thelp that, I don't have anything to do with that." At thatpoint,Humphrey said "well, if [the Chief of Police] canhelpme, I'll pull the badge. off and give it to him";whereupon Humphrey pulled his badge off, put it in hispocket and indicated that he was going to talk to theChief of Police and tell the Chief that he was out of theUnion. The final remark by him was, "that may help, Idon't know," and he walked away. Summers specificallydenied saying to Humphrey, "if you will pull the badgeoff and give it to the Chief of Police, I will help you out."Inote, in this connection, that, during cross examination,Humphrey changed his testimony which he gave on directand had Summers saying that if Humphrey would pull thebadge off and give it to the Chief of Police, the Chief ofPolice would help him out. I note, too, that Humphreyacknowledged that, in his prehearing affidavit to a Boardagent,he stated that, during his conversation withSummers about the garnishment, Summers did not sayanything about the Union. He also acknowledged that "hemay not have told" the Board agent about the Chief ofPolice, and claimed-that while he did not remember itthen, he does remember it now, including the exact wordsspoken by Summers.In view of Humphrey's shifting testimony as to whatwas said by Summers when the Chief of Police wasdiscussed; in view of the fact that Humphrey's prehearingaffidavit to a Board agent impugns his testimony thatSummers mentioned the Union, i e , taking off the unionbadge; also since Humphrey omitted any reference to theChief of Police incident in that affidavit; since the GeneralCounsel adduced no corroborating testimony from otheremployees who were apparently present when the Chief ofPolice was discussed; and since Summers denied sayingthat matters could be settled through the Chief of Police ifHumphrey pulled his union badge off, I conclude, andfind, that Humphrey is not a reliable witness and that therecord fails to establish by a preponderance of theevidence that Summers made remarks to Humphreyduring the garnishment discussions which contravened theAct.And I find similarly with respect to the remarksattributed to Summers by Humphrey on the morning afterthe unionmeetingas to Humphrey's standing up at thatmeeting, as to Humphrey's being aunion man,and as topicking cotton I do so, in view of Summers' denial thathe made these remarks, and in view of my finding aboveas to Humphrey's unreliability as a witness.In sum,therefore, I find no basis for predicating any violation ofSection8(a)(1)of the Act on the aforementionedtestimony of Humphrey.The record reveals other testimony by employees as toconversations had with Summers concerning their unionactivity and/or theunionactivity then in progress, duringwhich Summers,inter al•a,emphasized his opposition tothe Union by detailing his own experience as an employeein a unionized plant. These conversations shall be set forthhereinafter in chronological order to the extent feasible"Duringcross-examination,Humphreyfixedthedateofthisconversationas February 6"Humphrey testifiedthat this request wasdenied by Summers forproduction reasons. DOUGLAS & LOMASON COMPANY119According to employee Jimmy Blair, on January 24,between 9 and 11 a.m. Summers spoke to him at his placeof work in the presence of employee Doaks. Summersthen said, "Blair, what's that you've got on?" And to hisanswer that he had on a union button, Summers replied,"Well you don't think very much of your job, do you?"He responded, in turn, that he thought a lot of his job,whereupon Summers just laughed and walked off. Withrespect to the foregoing, Summers was unable to recallany conversation with Blair concerning the Union andspecifically denied making the remarks attributed to himby BlairBlair testified to a second conversation with Summersat the Chrysler line on February 13 at about 3:15 p.m. Atthat time, he approached a group of men in conversation,which included employeesWayne Webb and Billy RayHarris,a few other employees, and also Summers.According to Blair, Summers said to him as heapproached, "Hey, Blair, I've done already put in for youif the Union don't come in." Whereupon, he replied,"Yeah, well, if the Union does come in I've done alreadyput in for you." Blair admitted that he used thisexpression although he did not know what it meant, andthat he was only repeating what Summers had said. Whenasked whether he was laughing when he said this, Blairreplied,"me and him's all the time going on aboutsomething." In respect to the above, Summers testifiedthat, on the occasion in question, he came upon a groupof employees who were at his desk talking about strikes,picket lines and violence. The views expressed were that inthe event of a strike nobody was going to cross the picketline and anyone who did risked violence. Whereupon, hesaid,inter alia,"if somebody's going to jump on me, Ihope it's a little man," pointing to Blair whom they call"LittleMan." At this, everybody laughed and he walkedaway. Summers specifically denied saying anything in theconversation about "I done put in for you," claiming, too,that he does not know the meaning of the remark.Blairimpressedme as a more reliable witness thanSummers and I credit him in those instances where histestimonyisinconflictwiththatofSummers.Accordingly, I find that Summers' inquiry of Blairconcerning his wearing a union button and his impliedthreat at the time that Blair was thereby jeopardizing hisjob,occurred in the manner testified to by Blair."However, as to the second conversation,Blair'stestimonythat he did not comprehend the statement he attributed toSummers and did not know the meaning of his replywhich repeated the language used by Summers, and thatSummers and he were "all the time going on aboutsomething" convinces me that this second conversationwas in the nature of banter, and I so find. Accordingly, Iconclude, and find, that Summers coercively interrogatedBlair during the first conversation concerning his wearinga union button, in violation of Section 8(a)(1) of the Act,and that no such violation of the Act occurred during thesecond conversation.According to the testimony of employee Wayne Webb,on the day after the first union meeting28 Summers cameup to him in the plant and asked, in substance, whetherthe "first leaders" of the Union would be willing to talkto Assistant Vice President Knight as to why they wanteda union in the plant if he, Summers, were to see Knightand arrange it; that he agreed to this; that Summersthereupon told him to "go ahead and get the other guys"As appears hereinafter,a somewhat parallel incident occurred betweenSummers and employee Murray[he]want [ed] to"; and that, in consequence, employeesMarshall, Pickett, DavidWebb and he went to Knight'soffice.29EmployeeDavidWebb testified, in thisconnection, that he was present at Wayne Webb's workstationabout the middle of February when Summerscame over to both of them and said that Knight wanted totalk to them and find out why they wanted a union orthought they needed a union; that he asked if it would doany good; and that Summers replied he was sure it wouldif they explained to Knight why they wanted one. It isthus apparent that Wayne and David Webb differed as towhen this conversation occurred, as to who were theprincipals in the conversation, and as to whether Summerswas trying to arrange a meeting between Knight and bothof them or between Knight and the "first leaders."Summers did not testify as to the foregoing.The complaint, as amended, alleges, apparently on thebasisof the above testimony, that on January 24,Summers created among [Respondent's] employees theimpressionof surveillanceof its employees' unionactivities by telling its employees that it had knowledge oftheirmembership on the union organizing committee." Iam unable so to find. Thus, David Webb, who impressedme as a more reliable witness than Wayne Webb, madenomention of any reference by Summers to "firstleaders"; in addition, even assuming that the term wasused, as Wayne Webb testified, and assuming further thatthe term was synonymous with members of the organizingcommittee, I cannot, on this record, find that Summersthereby conveyed the impression of surveillance. For, asalready found, on January 24, Respondent received atelegramfrom the Union which listed employeesMarshall, Pickett, DavidWebb and Wayne Webb,interalios,asmembersoftheorganizingcommittee.Accordingly, I find that this allegation of the complaint,asamended, has not been sustained by the recordevidence.According to employee Lawrence Dawson, he had aconversation with Summers about the Union on January29 near a press in the press department. He testified thatSummers then told him that he, Summers, thought thatthe employees "were making a mistake by getting thisunion in"; that he had been under a union before and dueto a strike called by the union he had lost his home andhis car; that Respondent was doing the employees a favorby continuing to operate while Chrysler and GeneralMotors (which companies it served as a supplier of seats)were on strike; and that if the employees continued theirunion activity and kept giving Respondent "trouble withthe Union," the plant was going to shut down that Friday.Dawson testified further that he was then wearing a unionbutton and Summers told him that he ought to take it off.'°During cross - examination,Dawson testified that therewere two occasions in which Summers talked of a plantshut down on Friday; on one occasion he said that this"The date of the first union meeting was January 23"There is no allegation in the complaint, as amended, with respect towhat occurred at this meeting."Although Dawson testified that he overheard Summers tell "an oldelderly like man that he better not sign a union card because, if he did, hemight lost his job,"Dawson was unable to identify the individual or to fixthe date on which this occurred I, therefore,attach no probative force tothis testimony.Nor doIattach any probative weight to his testimony that Summerstold "a colored boy" on the same machine with him, in effect,that becauseof the union activity, the employees were going to have to raise productionby that Friday or be fired. Here, too, Dawson did not identify theemployee byname, nor couldhe fix the date 120DECISIONSOF NATIONALLABOR RELATIONS BOARDwould happen because of production needs up North, andon another occasion he said this would happen because ofthe Union." In this connection, Dawson referred to a redaddress telephone book in which, on instructions of aunionorganizer, he made notes of whatever a supervisorsaid to him; he admitted that it had nothing in it aboutthe plant closing down because of the Union, and that theonly entry in this respect was the following: "Summerstold Thursday that the plant would shut down Friday, thefirstmonth, 26th day of 1968 if things did not improve."With respect to the foregoing, Summers testified thatDawson introduced the discussion of the Union by sayingthat "these boys around here think they get the UnionMr. Lomason's going to close the plant"; and that heanswered that he did not think that would ever happen butthat there was a possibility of losing jobs should theUnion get into the plant and go on strike, as hadhappened when "Chrysler pulled out some jobs and somemen lost their jobs." He testified further that Dawsonasked him what he had against the Union and that hethen told Dawson what he had told the other boys abouthis experience with a union in a plant where he used towork, i.e., that the employees went on strike and theunion did not keep its promise to help the employees,includinghim, to keep up with the payments on their carand their house; that he indicated that so far as he wasconcerned all unions are alike; and that he asked Dawsonwhether he had a good job and was being treated rightandDawson answered in the affirmative. Summersspecifically denied telling Dawson that if he kept up withhis union activity the plant would close down, or that itwould close down on Friday, and further denied tellingDawson that he ought to takehis unionbutton off.As noted above, Dawson's testimony attributing toSummers a threat on January 29 to shut down the plant ifthe employees continued in their union activity is notborne out by Dawson's own notes as to what Summerssaidon that occasion. Those notes show only thatSummers said that the plant would shut down on January29, "if things did not improve" and that the conversationoccurred on January 25. I am therefore not convinced,and am unable to find, even were I to disregard Summers'conflicting testimony, that such a threat was, in fact,made by Summers. Nor am I able to find, in view of theabove evidence as to the reliability of Dawson as awitness, that Summers told him that he ought to take offhisunion button. However, I do find, on the basis ofSummers' own testimony, that he disparaged the Union toDawson by implying that it would renege on its promisesto the employees it represented, and further that heimplied that Dawson would be better off without a unionbyaskinghimcontemporaneouslywithsuchdisparagement whether he had a good job and was beingtreated right by Respondent.According to the testimony of employee Billy RayHarris, he had two conversations about the Union withSummers, i.e. about the first part of February and aboutthemiddleofFebruary.Harris testified that bothconversations took place at his place of work. During thefirst conversation, Summers told him that he, Summers,had worked with unions before, that they were no good,and that he lost his car and home because of the union;and during the second conversation, Summers said, in thepresence of employee David Webb, that "Al Capone wasthe one that started the Union, and that the way he woulddo that, he would promise merchants certain prices for"Dawson could not give the date of these conversations.their goods and then when they got it he would makethem pay." As to the foregoing, Summers testified that hecould not recall any such conversation with Harris. Harrisimpressed me as a reliable witness. In view of this, and asSummers did not specifically deny either of theseattributions byHarris to him, I credit Harris and findthat, on both these occasions, Summers disparaged theUnion.Employee DavidWebb and Richard Murray, eachtestified to having a conversation with Summers, whichSummers initiated, about the last of January or the firstof February at their respective places of work.J2 Accordingtoeachof them, Summers spoke of his unhappyexperience with a union at a plant where he worked, inthat the employees went on strike and he lost his car andhis house. David Webb testified further, in substance, thatSummers attributed his losses to theunion's reneging onitspromises to pay strike benefits. And Murray testifiedthat Summers told him that once the Union came into theplant, the employees would not be able to get the favorsthey are now getting from Respondent, such as gettingthem out of jail or granting them company loans. As tothe above, Summers testified broadly, without detailingwhat he told either Webb or Murray, that employees,acting individually or in groups, would call him over totheirplacesof work and ask him such questions aswhether they should join the Union and why he did notlike the Union," and that he spoke to about 30 percent ofthe employees, in all, in this vein. He would answer thefirstmentionedquestionby saying that it was theirdecision tomake and he would answer the secondquestion by telling them that he had beenina unionwhich he did not identify, while working at KrogerBakery, and that his experience was not good, i.e. therewas a ten week strike and the Union reneged on itspromise that it would see to it that employees would gethelp and would not lose anything, with the result that helost his car and had to move. Summers also testified thathe mentioned loans to Murray during a conversation butas appears hereinafter, he placed this in a context of adiscussion concerningMurray's wearing a union badgeand, according to him, the loans referred to were personalloans from him to Murray.The union badge incident, according toMurray,occurred in February at his place of work in the presenceof his helper, Eddy Green.Itishis testimony, insubstance,thatthefollowingoccurred:Summersapproached him and said, "Cowboy, every time I see youwith that badge on I feel like kicking your ass." To this,he replied that he was not wearing the badgeagainstSummers, and Summers' rejoinder was, "as long as youhave that on it's againstme. You are going to regret theday you ever saw that badge." Summers left right afterthis.Whereupon he went over to where Wayne Webb wasworking and told Webb what Summers had said, and thenreturned to his own job. Shortly thereafter, Summersapproached him again and said, "I am really going to giveyou something to talk to that boy about the next time Icatch you over there talking to him. I am going to pullyour card. You work for me. I don't want to catch youback over there any more." Summers left and returned inabout two or three minutes, saying that he "had to moveone of you all." Summers then moved him to "Lee"According to David Webb,employeesWayne Webb, Turner, andMartin were present at the time."Summers testified, in this latter connection, that it was well known thathe was againstthe Union. DOUGLAS & LOMASON COMPANY121Holloway's side on the assembly line." About 20 minuteslater, Summers returned to him, saying that he, Summers,was "just joking" when he spoke about "kicking my ass"and that he felt he could talk like that because they werefriends."With respect to this testimony concerning thebadge incident, Summers testified as follows: On the dayin question he walked over to Murray and said, referringto the union button that Murray was wearing, "is that forreal?"At this,Murray laughed; whereupon he said,"Well, I thought you'd be the last person to go union.Well, as much as I've done for you. I got your job backforyou, loaned you money." Murray then inquiredwhether he was mad, and he replied that he was "hurtmore than anything," and that because Murray hurt him,Murray should not come to him for any more favors andthat he, personally, would not lend Murray any moremoney. In about five minutes, after Murray had gone overtoWayne Webb, the latter called Summers to his place ofwork and inquired as to a remark attributed to SummersbyMurray, concerning Summers' kickingMurray's"butt" for wearing a union badge. He denied saying thistoMurray. Thereafter, he approached Murray, inquiringas to whether he, Murray, had stated the above to Webb.When Murray insisted that he, Summers, had said that he"was going to kick Murray's butt," he acknowledged toMurray that he had made such a statement the daybefore,75 that it had nothing to do with the Union and thathe did not then see a union button on Murray. And whenhe reproached Murray for saying what he knew was notso,Murray "did not say anything, grinned and walkedoff." It was also Summers' testimony that he did not say,during this episode, that he or the Company wouldpreventMurray's getting out of jail, or that during any ofthese conversations with Murray he made any reference topulling his card, something he is not authorized to do.RichardMurray impressedme as one given toexaggeration in order to strengthen the General Counsel'scase. I, note, too, that Eddy Green who was presentduring the claimedanti-unionremarks by Summers wasnot called as a witness and it does not appear that he wasunavailable.Absent such corroboration, I am unable to,and do not, predicate any findings on his testimony inthoseinstanceswhere there is countervailing testimony bySummers.DavidWebb did, however, testify in astraight-forwardand truthfulmanner concerning hisconversationwithSummers,andIcredithim.Accordingly, on the basis of Webb's testimony and theadmissions inherent in Summers' testimony, I find, that,as in the cases of other employees referred to heretofore,Summers disparaged the Union to Webb and Murray, andfurther that Summers sought to dissuade Murray fromwearing a union button and from union adherence bythreatening a hardening of the relationship between themon the matter of personal loans from him to Murray andother favors." This form of pressure upon Murray todesist from his union activity,albeititwas couched bySummers in terms of personalmotivation,wasnevertheless coercive and violative of the Act." As toSummers' disparagement of the Union to David Webband to Murray, he sought, as he did with other employees,to instill fear in them that they would be worse off if the"Murray testified that he has joked with Summers only when Summershas joked with him, but this was "not very often.""Summers explained that Murray began about 3 or 4 weeks before thento sit down on a long rail where seats are stacked as he would complete hiswelding operation on each seat;that, on this particular occasion,he foundMurray sitting on the rail andsaid, "Cowboy,what am I going to have todo, kickyourbutt to get you off that rail."Union came into the plant.Such conduct likewise tends tocoerce employees in violationof the Act. Accordingly, Ifind that,by the conduct of Summers in the foregoingrespects,Respondent interferedwith,restrainedand'coerced employees in violation of Section 8(a)(1) of theAct.f.Tony G. WebbOn January 24, Respondent received a telegram fromtheUnion advising that it was actively engaged inorganizing at Respondent's plant and listing the names ofemployees on its organizing committee. Victor Knight,assistant vice president of Respondent, reacted promptlyto this telegram and called a meeting that day of hissupervisory personnel. Tony G. Webb was one of those inattendance. At this meeting, Knight discussed the listinginthe telegram of the individuals on the organizingcommittee and issued instructions to all supervisors as totalking by such employees in the plant. According toPersonnelManager Kell, who was also in attendance,Knight indicated that merely because these names arelistedas an organizingcommittee does not give them theright to organize and talk about union activities duringworking hours, and that these organizers can talk aboutunionactivitieson their own time but not on companytime. There was then, according to the testimony of TonyG.Webb, "no plant rule against talking. There [was] aplant rule against going around and talking to a man andholding him off production five, ten and fifteen minutes ata time." It is apparent, too, from the record thatemployees were allowed to talk among themselves while atwork and to do some talking while moving around theplant."The same day, after the meeting, Tony G. WebbapproachedemployeesBlair,PickettandHarris,individually, and initiated a conversation with each ofthem concerning their organizational activity.79 The threeconversations occurred "within an hour or two" of oneanother.'°Webb testified, at one point, that he told eachof them that "they couldn't be organizing on companytime or talking about the price of cars or anything else oncompany time; that they were to work and not to be offtheir job for anything."In view of all the foregoing, I find unconvincing Webb'stestimony that he spoke to Blair and Pickett because ofthe extent of their being away from their job talking toother employees on that day. Rather do I infer, and find,on the basis of the entire record, that Webb did so inresponse to instructions from Knight, after the meeting ofsupervisors, to discuss the subject of talking with known"One such past favor,according to Summers, was helping Murray to gethis job back from Respondent."SeeBeatriceFoods Company, 84NLRB 493, 494."Supervisor Gerald Wheeler testified,in this connection, that employeesare allowed to talk to each other during working time if they just talk inpassing or are working on something together."Blair and Pickett gave mutually corroborative testimony that the datewas January 24. 1 note that, while Tony G.Webb testified that theseconversations occurred the day after the aforesaid meeting with Knight, heacknowledged that his prehearingaffidavitto a Board agent fixes the dateas the same day as this meeting.Accordingly, I credit the testimony ofthese two employees in this respect."Webb testified that he spoke to Pickett because he had the"feeling"that Pickett had been away from the job "more than usual";and that hespoke to Blair after he saw Blair "off the job."Webb did not testify as toany specific conduct by Harris at the time which caused him to speak toHarris. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDunion organizers in the current organizational activity."And I find further that he told all three of them,interalia,that they were not to talk about anything oncompany time or "be off their jobs for anything." Thisclearly constituted a marked curtailment of the degree offreedom of movement and conversation among employeeswhile at work which was permitted under the existingplant rule.When this curtailment is coupled with the factthat these employees were singled out by Tony Webbbecause they were known to be union organizers, itfollows therefrom, and I find, that, by this change in theplant rule as to them Respondent imposed more arduousworking conditions on employees who were unionorganizers and thereby interfered with the organizationalactivity of its employees for union-connected reasons inviolation of Section 8(a) (1) of the Act.g. John Gilmore BenhamEmployee Ronnie Turner testified as to a conversationhe had with Benham concerning the Union, in thepresence of employee Hart, the day after the holding of aunionmeeting."AccordingtoTurner,Benhamapproached him at his place of work and asked him if hehad gone to a union meeting last night over at ForrestCity and had barbecue and beer, whether he had signed aunion card yet and what did he think about the Union.Also according to Turner, to his answer to the lastquestion that he thought the Union was a "pretty goodthing," judging from the experience when he worked atthe neighboring Waggoner plant, Benham replied that heheard that a lot of theunionsare nothing but a racket. Asto the foregoing, Benham denied having a conversationwith Turner in which he asked the above questions ofTurner. He placed a conversation with Turner concerningtheUnion at a time subsequent, namely, after Turner'stransfer to the night shift, which transfer appears to haveoccurred on February 8. Hart did not testify in thisproceeding.According to Benham, he had called Turnerover to talk about a die the latter was working on, and, inthe course thereof, Turner asked him his personal opinionof the Union, and this led to the following exchange: Heanswered that "they wasn't nothing but a bunch ofracketeers."Whereupon, Turner accused him of callinghim, Turner, a racketeer. His reply was a reference toJames Hoffa being "in the pen" and that Hoffa waspresident of one of the unions. In view of the fact thatTurner, despite his uncertainty as to dates, showed nosuch uncertainty in his testimony as to the contents of theconversation itself, and since this latter testimony had thering of truth whereas Benham's denials thereof did not, Icredit Turner rather than Benham and find that the aboveconversationoccurred in the manner testified to byTurner. I also find for the reasons indicated heretoforethat the conversation occurred on January 24." It followsfrom all the foregoing, and I conclude, and find, thatBenham's interrogation of Turner as to his union:membership and activity, underscored as it was byBenham's derogation of the Union and the other unfairlabor practices found herein, exceeded permissible boundsand that Respondent thereby engaged in interference,restraint and coercion in violation of Section 8(a)(1) of theAct."The testimony of these three employees impliedly negates any findingthatWebb called them to account for having been away from their job onthat day talking to other employees.allam satisfied,on the.basis of the record testimony,that Turner wasreferring to the union meeting of January 23. Although Turner wash.Wilson KellTurner testified that about February 8, after he wastransferred to the night shift, the following occurred: Hewas notified by Wheeler, his immediate supervisor, thatthenPersonnelManager Kell" wanted to see him in hisoffice.When he arrived at the office, Kell, Benham" andWheeler were there. He was then wearing a union buttonand Kell remarked, "I know the reason you think you'rein here, because of that badge you've got on," and addedthat that was not so. To this, he made no response, andKell accused him of "not doing the job right" in the lastfew weeks, whereas he had been doing a "real good" jobbefore that time. He protested that there was no change inhiswork and Kell then added thatBenham andWheeler"said you've been talking too much and fooling aroundtoo much." Benham reminded him of an incident on theday shift when he was talking to Cagle and Benham askedhim to quit talking. He acknowledged that he stoppedtalking and then resumed again because he noticed thatanother group of employees continued talking for about10 or 15 minutes before they were also stopped.Benhamthen asserted that the aforesaidchange inhiswork wasbecause he was irked over being transferred to the nightshift.Hisanswerwas that he did not like beingtransferred, but that he still thought he had to do his job.He was then told to go back to work and was assured thatif he did "[his] job and everything right," there would benothing else said.Also during the meeting,Wheelermentioned that he,Wheeler, had had to get after himabout his spending too much time talking," and Wheelertold him to clean his machine if he finished a job and todo so even if the machine had been cleaned just before. Asto the foregoing,Wheeler recalledtakingTurner to ameetinginKell's office and that Kell talked to Turner"about his work, about himstandingaround and talking."According to him, it was Turner who first mentioned theUnion saying, "I know why I'm up here," pointing to theunion button that he was wearing on his shirt, and thatKellassured him that wearingthe unionbutton hadnothing to do with it. At that time, Kell asked whetherTurner was "mad" because he was transferred to the nightshift and Turner answered that "that was part of it." Kellthen told Turner not to stand around and talk to differentpeople while he was supposed to be working. According toWheeler, the meeting was brought on by the following: hehad observed Turner, on one occasion during workingtime," at Cagle's work station for about 15 minutes,talking to Cagle. He told Turner that he was supposed tobe working on a die at his work station a distance awayand that he should go back to work. Turner theninquiredwhat he was to do if he ran out of work and he, Wheeler,was not around.To this, he replied that,insuch auncertain as to the date of the above conversation, the logic and theprobabilitiesof the situationsupporta finding that the date he meant wasJanuary 24."Turner testified credibly,I find, that Benham did not talk to him againconcerningthe Union."Kell was plant managerat thetime of the hearing."Benham is the supervisorof the toolroom and is above Wheeler, asupervisor,in the plant hierarchy."Turnertestified that he does not rememberwhetherhe admitted ordenied this accusation."Wheelerplaced this incidenton a day inJanuary during the secondshift.However, thiscould havehappened only sometimeafter February 8,the date ofTurner'stransfer to the night shift. I therefore find thatWheelerwas in error as to the date and that it occurred about the timetestifiedto by Turner. DOUGLAS & LOMASON COMPANY123situation, he, Turner, should get a rag and start wipingdown the machinery in the tool room. Turner thereuponreturned to his job. A similar incident occurred thefollowing day, according toWheeler.On that secondoccasion, he observed Turner and Cagle in conversation atCagle's bench for about 10 minutes and he again orderedTurner back to his job He reported these incidents toKell and to Benham, and Kell arranged for the meeting inhis office.While conceding that others were talking thatevening,Wheeler added that the length of time of suchconversationswas 2 minutes, at the most, and thatmanagement allows employees to talk to each otherduring working time if they just talk in passing or areworking on something together. There is also testimonyby Benham and Kell as to this meeting. According toBenham, he reminded Turner at the meeting of havinghad to break up a conversation between Turner and Cagleon the day before his transfer to the second shift and hemade the points to Turner that an employee can't betalkingabout his job with another employee if theconversation lasts for 10 minutes, and that Turner wouldnot be in Kell's office if his work were satisfactory. It washisfurther testimony that Turner first introduced thename of the Union, saying that he was in the officebecause he was for the Union, and that Kell thereupondenied that this was the reason. Kell himself testifiedsimilarly on the way in which the subject of the Unionwas imported into the conversation He also corroborated,in substance, the testimony of Wheeler and Benham as towhy the meeting was called. He testified, in thisconnection, that Wheeler complained to him about Turnernot staying on the job as he, Wheeler, thought Turnershould, and that Turner was wandering around in theplant too much; that he then arranged for Turner to cometo the office and he talked to Turner in the presence ofBenham and Wheeler about the importance of staying onthe job and doing a good job and why the Company couldnot have him running around in the plant.Turner did not deny that he had been away from hisplace of work talking to Cagle on both occasions and forthe periods testified to byWheeler.And he, in effect,admitted the incident testified to byBenham,saying onlythat he stopped talking to Cagle at Benham's request andthen resumed because he noticed that another group ofemployees kept talking for about 10 or 15 minutes beforetheywere stopped by Benham. Thus, Kell's action ofcalling a meeting, upon being apprised thereof, in order todiscuss the aforesaid conduct with Turner, in the presenceof Benham and Wheeler, finds support in reasons divorcedfrom Turner's unionactivity.And even assuming, withoutdeciding, that Turner testified credibly, in substance, thatKell firstmentioned the Union during the meeting andadded that it had no connection with Turner's being there,these remarks tend to negate, rather than establish, thatthe meeting was prompted by Turner's union activity. Inall these circumstances, I am persuaded, and find, that therecord fails to establish by a preponderance of theevidence that the reprimand administered to Turner byKell during this meeting was for union-connected reasons.Accordingly, I conclude, and find, that the complaint, asamended, has not been sustained in this respect.i.Jimmy WebbTurner testified to another instance on February 18 ino'clock that evening, he went on a work break, and, about7.15 p.m., when break period was over, he was on his wayback to work, while eating an ice cream cone. By the timehe arrived at his work place, also according to Turner, hehad finished eating the ice cream cone and went back towork. Shortly thereafter, he was told by Wheeler thatJimmy Webb wanted to see him in the office after supper.After supper, he encountered Webb in the plant and Webband he went to the office where they found WheelerWhile in the office, Webb reminded him that he had beenin the office once before, and mentioned that Wheeler hadreported that he was eating ice cream on the way backfrom breakWebb continued by saying that he, Turner,had been "talking a lot and fooling around and stuff likethat," thatWheeler had contacted Kroll, who directedgiving him another chance and not to fire him. At thispoint,Webb volunteered that, "If it were left to me Iwould fire you." His response to this was, "Well, we usedto go to break and get something and if we wasn'tthrough with it we could eat it on the way back andnothing ever was said about it. It seems like since theUnion started trying to come in, why, everything's donechanged. I can't figure it out " Thereupon, Webb rejoinedwith, "Well, I don't give a damn if you prostitute (sic) meor not. I'm going to tell you the reason why. Because ofthe god-damned union If it was left up to me I'd fire younow." Both Wheeler and Webb then told him that fromnow on they wanted him to leave on break when thebuzzer sounds and to be back on the job when the buzzersounds, which was the way a union factory was run Andin response to his inquiry as to what he was to do if anemployee came to him and asked him something, Wheeleranswered that he should send the employee to Wheelerand to turn his back on the employee.According toWheeler, on the occasion in question,Turner stood near Cagle right after break for about 8 or10 minutes and ate an ice cream sandwich and talked toCagle. He reminded Turner that he, Turner, was supposedto be on the job working and not standing around talkingto employees while they were trying to work. Thereafter,he talked to Jimmy Webb, the night superintendent, aboutthis and Webb told him to bring Turner to the office aftersupperWhen he went to the office, after supper, Webband Turner were already there and were talking. Hetestified further to the following: Turner said that, onbreak, they used to go to a nearby ice cream stand, calledthe "Mug and Cone," and take about 20 or 25 minutesand nothing was said about it by management, "but sincethis union stuff has been coming in here, we can't take abreak like that anymore " He replied that the Union hadnothing to do with it, that since Mr. Knight arrived at theplantd8 a lot of changes had occurred. And Webb said thatTurner had been in the office before and had been warned,that it did not seem to be doing any good, and that if itwas left up to him he would fire Turner. At this point, hetoldTurner that Kroll had been contacted about thismatter and it was Kroll's instructions to wait until Kell,who was then on a trip, returnedWheeler also testifiedthat the subject of the Union first entered the conversationwhen Turner said something about a change in thepractice as to work breaks since the union thing started,that he did not remember Webb saying anything about theUnion at the time, that Webb voiced his preference forfiringTurner, and that Webb said nothing about Turnerprosecuting him. In addition, Wheeler denied that he toldwhich he was told that he was wanted in the office."Mr Knightwas, at the time of the hearing, Respondent's vice presidentAccording to Turner, the following occurred: At about 7of manufacturing He was assigned on a full-time basis to the plant herein 124DECISIONSOF NATIONALLABOR RELATIONS BOARDTurner that he wanted him back at his station when thewhistle blew, adding that he did tell Turner that a normaltime for him to be back at his station after the whistleblew would be 2 or 3 minutes.There was also testimony by Webb concerning thismeeting tothe following effect:Wheeler was having alittledifficultywith Turner and asked Webb to speak toTurner. This eventuatedin a meetingat his suggestion,with both Turner and Wheeler in attendance. At themeeting,Wheeler talked about Turner buying ice creamright at the end of break and carrying it back to the shop,and standing there talking to his fellow employees whilehe ate his ice cream, and interfering with their work, andthus taking a 25-minute break instead of the authorized15-minute break. He, in turn, talked to Turner aboutTurner's going around in the plant and talking to otherproduction workers and interfering with their work andadded that if he had his way he would fire Turner rightnow." Turner wanted to know "since when the employeeswere not allowed to go over to the 'Mug and Cone' onbreak time." To this, he replied that they were stillallowed to do so during break and lunch period,and againmentioned to Turner that he was objecting to Turner'sgoing aroundthe plant talking to employees and holdingup production. Thereafter, he told Turner to return to hisjob and that, if he, Turner, did what was expected of him,hewould hear no more from management. Webbspecificallydenied saying anything about not caringwhether Turner prosecuted him or about being willing tofire him because of his union activity, or about the Union,in general,or about Turner's union activity. In connectionwith the foregoing,Inote(I)Turner's admission that hewas eating the ice cream cone after break time; (2) myearlierfinding, in effect, that Turner had on severaloccasions been away from his job station talking to Cagleand for as much as 15 minutes on one such occasion; (3).the fact that Turner, by his ownadmission,was the firstone to mention the Union in the course of the meeting,and (4) the fact that Webb's and Wheeler's testimony wasmutuallycorroborative, in substantialpart,on thequestion of what was said concerning the Union, and thatsuch testimonynegatesTurner's testimony in this regard.In light of the above, I am unable to find that the recordpreponderates in favor ofa finding eitherthatWebb madeanti-unionremarks during this meeting or that thereprimand administered byWebb to Turner was forunion-connectedreasons.It therefore follows, and I find,that the complaint, as amended, has also not beensustained in this respect.j.Gerald WheelerEmployee Cagle testified to a conversation about theUnion with Wheeler in the parking lot adjoining the plantabout February 1, after midnight. According to Cagle, hehad just gotten off from work and was with Turner whenhe met Wheeler, his supervisor, on the parking lot, andthe following occurred: He initiated the conversation byaskingWheeler whether he had found a green card. "Wheeler replied that he had found such a card.Whereupon he asked Wheeler what did he want with thecard and Wheeler replied that he did not need the cardand that he, Cagle, did not need it either. When heanswered that that was not so, Wheeler asked why.on December19, 1967,and was made responsible for all plant operations."Webb testifiedthat during the preceding 2 weeks he had observedTurner spending considerable time away from his job station at thestations of other employees,just standing and talking instead of working.Thereupon, he aired his grievances about not being treatedrightby Respondent, about being required to work anawful lot of hours against one's wishes, and about the factthat Turner was unrepresented when he was taken to theofficeand confronted by severalmanagementpeople,which would not be the case if the Union was in the plant.Turner did not testify as to this episode. In respect to theforegoing,Wheeler's testimony was that, on the occasionin question, he advised Cagle, when he was asked aboutthe card, that he had turned it into the office and, whenpressed as to why he did so, he answered that he thoughtthat was what he was supposed to do with it. To Cagle'sfurther question as to what need Respondent had for thecard, he answered .that it did not need the card. He thenasked why Cagle needed the card and Cagle replied thatitspurpose was to get aunion in theplant.He followedthis by asking whether Cagle thought he needed a unionand Cagle replied in the affirmative. At this point theconversation ended.Iam persuaded that Cagle testified credibly, and I findthat this testimony correctly reflects what occurred duringthis conversation.However, I am persuaded, and find,particularly in view of Cagle's testimony that heinitiatedthe conversation, thatthe inquiriesmade by Wheeler didnotexceedpermissibleboundsundertheAct.Accordingly,Iconclude,andfindfurther,thatRespondent did not violate Section 8(a)(1) of the Act byany of Wheeler's remarks to Cagle during this episode.Cagle testified, in addition, that he had anotherconversation about the Union with Wheeler on a Saturdayin February." At that time, according to Cagle, Wheelerapproached him in the area of one of the spot weldingmachines and asked whether "[he was] going to themeeting they were having the following Sunday," and,although the Union was not mentioned, he took it forgranted thatWheelermeant the union meeting" andanswered that he was going to attend. Also, according toCagle,Wheeler then added that he wished that he hadnever become a leader and that they were giving him hellabout thismess;that he did not blame Cagle for wearinga union button and that it made no difference to him.There was further testimony by Cagle that Wheeler alsoinquired as to how much the Union charged as dues andas to what the employees would be earning after theUnion came into the plant. As to the foregoing, Wheelertestifidd only that he did not remember making an inquiryof Cagle as to whether he was going toa union meeting orsaying anything about wishing he was not a leader orabout how much hell he was catching about the Union.In view of Wheeler's failure specifically to deny theabove testimony by Cagle, and since Cagle impressed meas a crediblewitness,Ifind that the conversation occurredin the manner testified to by Cagle. And I find furtherthat, although the Union was not mentioned by Wheelerinhaec verba,the reference thereto was unmistakablefromWheeler's additional remarks during the sameconversation, such as, his inquiry as to the amount ofunion duesand to what would be theearningsofemployees if the Union came into the plant. I thereforeconclude, and find, that Wheeler's inquiry of Cagle as towhether he was going to the union meeting the next day,"The reference was to an authorization card for the Union, which hadbeen signed by an employee, and which Cagle had lost."This occurred on the day shift. There was no night shift on thatSaturday and the employees affected, including Cagle, worked that day onthe day shift."According to Cagle, aunionmeeting was scheduled for the next dayand had been announcedin union literaturewhich had been distributed. DOUGLAS & LOMASON COMPANY125when considered in the context of other unfair laborpracticesfoundherein,constitutedinterrogationproscribedby the Act and that Respondent violatedSection 8(a)(l) thereby. And this is so, even assuming, asRespondent contends, that Wheeler made this inquiry outof personal curiosity."k. Jessie EdwardHamiltonEmployee Eugene Flowers testified that, in the latterpart of January, he had a conversation in the plant abouttheUnion with Hamilton who was then his supervisorAccording to Flowers, he was working on the night shiftand Hamilton called him over and asked whether he knewthat "the Union's trying to get in out here." He answeredinthe negative and Hamilton then told him that ifsomeone came up to him and talked to him about theUnion that "[he should not] fool with it," and that if hedoes, "the money that [he puts]in a union,[he] can buy[himself] a nice pretty shirt with it " Also according toFlowers, Hamilton told him that, if the Union were in theplant and if he worked over 6 hours on the ten-pointoperation, he, Hamilton, would have to send him home.He took this to mean that he could not work on the10-point operation and then be moved somewhere else inorder to complete a regular day's work. Hamilton'stestimony in regard to the foregoing consisted of a denialthat he had a conversation with Flowers about the Unionand of specificdenialsthat he had made any of the abovestatements attributed to him by Flowers. With particularreference to the ten-point operation, Hamilton testified asfollowsThisisanassembly operation on the seat cushionfor a Chevrolet truck and requires a crew of 10 men whoperform welding operations. Flowers was one of the crewand his specific job at the time was to load the rear rail ofthe operation, known as the 325 rail. During the month ofJanuary, the crew on the night shift would work 4 hoursor less on the ten-point operation and eight of them wouldthen be shifted to the six-point operation, which is also awelding operation and requires only a crew of eight men.The remaining two men were then used as repair men.Hamilton explained that "you have got to retain the[entireten mancrew] in case you have to go back "Assuming,withoutdeciding, thatFlowers testifiedcredibly that Hamilton called his attention to the fact thatthe Union was trying to get into the plant and told him, ineffect, that unionmembership would cost him moneywhich he could better spend on clothing for himself, Imake no finding adverse to Respondent thereon as suchremarks fall short of constituting interrogation concerningFlowers' union membership or activity." Further, in thelightofHamilton's uncontroverted testimony as to theprevailing practice with respect to conducting both the10-point operation and the 6-point operation, which Icredit,IfindunconvincingFlowers' testimony thatHamilton, in effect, threatened a changein thispractice tohis detriment. Accordingly, I find that the complaint, asamended, has not beensustainedin the foregoing respects1.M F WalkerEmployee Grant Long, Jr., testified to a conversationconcerningtheUnion with Wheelerin thepresence ofemployee James Caffee, near the water fountain in theplantsometimeinFebruary. According to Long, he was"See in37, infra"See Shoppers' Fair (Superior Sales, Inc ),151NLRB 1604, 1607about to start work that evening when Walker approachedhim and told him to go on the folding machine and thathe "better get" production and that "two days after theUnion getsin","if he did not get production, he would beout of luck and "his ass would be out of the door." Longadmitted,inthisconnection,thathehadbeenreprimanded by Personnel Manager Kell in the fall of1967 for not getting enough production on the foldingmachine. Caffee did not testify in this proceeding.Withrespect to the foregoing,Walker testified, as follows: Ithad reached the point in January or February where Long"wouldn't run half production." In conversations withLong, Long would always say that "the machine was toreup " He also noticed that Long would adjust the machine"a lot." After talking to Long three or four times abouthis production, he took Long to see Kell Kell told Longthat he was not getting production, and Long did startgetting production thereafter. There is further testimonyby Walker denying that he made the remark attributed tohim by Long concerning what would happen to Long afterthe Union came into the plant.Long did not impress me as a reliable witness, whereasWalker did Accordingly, I credit Walker and find, on thebasis of his testimony, that his discussion with Long aboutLong's production in February was free of any coercivethreatsItthereforefollows,and I find, that thecomplaint, as amended, has not been sustained in thisregard.m Victor KnightThe plant herein has two doors on the front One ofthese is normally used by employees for ingress to, andegress from,the plant, and the other leads to the plantofficesBeginningaroundFebruary1,Respondentinstituted the practice of posting a guard on each shift atthe door leading to the shop.As tothe initiation of thischange, Knight testified that (1) he had observed strangerswalking around in the plant on a number of occasionsover a period of months and this upset him; (2)on the daybefore the change, four children walked into the plant tosee their father, an employee, and he observed themgathered around a press in the middle of the shop; (3) hedid not reprimand the father of these children; (4) hethereupon ordered Kroll to post the guards and gaveorders that anyone wishing to see an employee on dutywas to be directed to the personnel office; and (5) heinstructed employees Robinson and Walker,who served,at the start,as guards," to record the late arrivals [amongthe employees]at lunch and break time and turn themover to the personneloffices'Knight admitted that,within a day or two after theguards were posted,there was one instance when the doorwas locked by a guard for about 15 minutes.However, hetestified further that he did not give instructions to theguards to lock the door; that,as soon as he learned aboutit,he told the guard on duty never to lock the door again;and that this was relayed to the other guard,as well. Alsoaccording to Knight,he did not give the guard involved orthe other guard a key and he did not know where theguard got the key. In addition to the foregoing,there is"During cross-examination,Long said the time lapse stated by Walkerwas 3 days"it appears thatWalker was then working for Respondent as atruckdriver"Kell testified that the guard takes the names of those who are"excessively late" after break or after lunch 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony by employee David Webb to the effect that thelocking" of the doors, after break and after lunch, beganaround the first of February and lasted for "several days"and that, on one occasion, after talking to employeePickettabout the closing of the doors, he observedPickett, from a point near the water fountain, as Picketttried the door and the door was locked.59In assessing Respondent's position with respect to theissueof placing the guards at the door, I note thefollowing: it contends that the reason for its action inplacing guards at the door was to keep out of the plantunauthorized personnel, yet the precipitating incident forsuch action did not bring forth any comment thereon tothe father of the children who were involved in theunauthorized visit to the plant; and significantly, itdirected the guards simultaneously with its institution ofthis program to keep a list of employees who arrived latefrom their break and from lunch and to turn the namesinto the office. It asserts that it did not give the guard akey on the one occasion when it admits he closed the dooreither after a break or after lunch, yet it did not knowhow he obtained the key and apparently made noinvestigation thereafter as to this matter. In addition, itfailed to call as witnesses the guards who were stationedat the door, and nowhere does it appear that they werethen unavailable I note also the credible testimony ofDavidWebb that the door was locked nght after breakand right after lunch on more than one occasion, and Inote the fact that this change was effected during theUnion's organizational drive, apparently without any priorannouncement or explanation of the reason therefor toRespondent's employees. I am persuaded from all theforegoing, and I infer, and find, that the timing of thischange was prompted by the organizational drive of theUnionratherthanbyRespondent'sconcernoverunauthorized personnel entering the plant and, but for theorganizational dnve by the Union, Respondent would nothave then altered existing practices with respect toemployees returning from break and from lunch to theirdisadvantage.Under all these circumstances, I conclude,and find, that by these precipitate changes Respondentviolated Section 8(a)(I) of the Act.Recapitulation of the 8(a)(1) Findings AboveIt is apparent from the foregoing that Respondent'ssupervisory personnel in the course of the first month orsoof the Union's organizational drive, committednumerous violations of Section 8(a)(1) of the Act asfollows:(1)Early in the organizational campaign, i.e., aroundJanuary 15, Guest, a leader, interrogatedMarshallconcerning his union adherence and sought to dissuadehim therefrom and, failing that, impliedly threatened that,ifRespondent's plant became unionized, the plant mightsuffer thesamefate as the Marianna plant of the JackWinterManufacturing Company, which was unionizedand later closed its doors.(2)Also early in the organizational campaign, QualityControlManager Dugas separately interrogated PickettandHarris concerning their union membership, desiresand activities."Employees Dawson and Flowers also testified concerning the locking ofthe doors,but I place no reliance thereon in view of my findings heretoforethat both of them were unreliable witnesses"Pickett did not testify as to this incident(3)On January 23, General Foreman Kroll andSupervisor Smith engaged in surveillance of the Union'sfirst organizational meeting.(4)On January 24, Summers, a leader, coercivelyinterrogated employee Blair concerning his wearing aunion button by implying that it might jeopardize his job.(5)Around January 25, and thereafter, Summersdisparaged the Union to various employees and impliedthat the Union would renege on its promises to theemployees it represented, and thereby instilled in them thefear that they would be disadvantaged by the Union.(6)About the last of January or the first of February,Summers disparaged the Union to employees David Webband Murray and sought to dissuade Murray from wearinga union button and from union adherence by threatening ahardening of the relationship between them on the matterof personalloansfrom him to Murray and on otherfavors, if he did not desist.(7)On January 24, Tony G. Webb, a leader, toldemployees Blair, Pickett and Harris, known organizers forthe Union, that they could no longer talk to employeeswhile at work, as formerly, thereby imposing morearduous working conditions-on these employees.(8)On January 24, Supervisor Benham interrogatedemployee Turner as to his union membership and activityandunderscoredthisinterrogationbyspeakingderogatorily about the Union.(9)On a Saturday in February, Supervisor Wheelerinterrogated Cagle as to whether he was going to a unionmeeting the following day.(10)delivered a speech twice to Respondent's employees, onceon the day shift and once on the night shift, which speechwas calculated to, or tended to, threaten the employeeswith more arduous working conditions in the plant if theUnion became the bargaining agent of Respondent'semployees.(11)Around February 1, Assistant Vice PresidentKnight made precipitate changes inexistingpractices withrespect to employees returning to work from break andfrom lunch.Upon the basis of the entire record, I make thefollowing.CONCLUSIONS OF LAWIRespondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the excercise of their rights guaranteed inSection7of the Act in themannerabove found,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYAs I have found that Respondent engaged in unlawfulinterrogation, surveillance and coercive threats, I shall DOUGLAS & LOMASON COMPANYorder Respondent to cease and desist from these unfairlabor practices and to take certain affirmative actiondesigned to effectuate the purposes of the Act.127complaint,as amended,alleging violationsof the Act notfound herein be dismissed.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,Irecommend that Respondent,itsofficers,agents,successors,and assigns,shall-1.Cease and desist from:(a)Interrogating employees concerning their unionmembership, activities or desiresin a manner constitutinginterference,restraint or coercion in violation of Section8(a)(l) ofthe Act.(b) Threatening employees that their prounion activitywould lead(1) to more arduous working conditions in theplant or (2) to a worsening of the relationship betweensupervisor and employee to the employee'seconomicdetriment,or (3) to a possible closing of the plant.(c)Coercing employees because of their prounionactivity by altering existing practices in respect to talkingwhile at work and in respect to beingbackat work afterbreak time and after lunch to their disadvantage.(d) Coercing employees by speaking derogatorily aboutunions and,in the course thereof,instillingin them thefear thattheywould be worse offif therewere a union inthe plant.(e)Engaging in surveillance of lawful union ororganizational activities.(1)Inany like or related manner interfering with,restraining,or coercing employees in the exercise of theirrighttoself-organization,toform,join,orassistInternationalUnion,United Automobile,Aerospace andAgricultural Implement Workersof America (UAW), orany other labor organization,tobargaincollectivelythrough representativesof theirown choosing, and toengage in concerted activities for the purposes of collectivebargainingorothermutualaidorprotectionasguaranteed in Section7 of the Act, or torefrain from anyand all suchactivity.2.Takethe following affirmative action which isdesigned to effectuate the policiesof the Act:(a) Post at its plant in Marianna,Arkansas,copies ofthe attached notice marked"Appendix."""Copies of saidnotice, on forms providedby theRegional Director forRegion 26, shall,after being signed by a representative ofRespondent, be posted by Respondent immediately uponreceipt thereof and be maintained for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notifythe said Regional Director, in writing,within20 days from the date of the receipt of this TrialExaminer'sDecision,what steps Respondent has taken tocomply herewith."IT IS FURTHER ORDEREDthat those allegations of the"In the event thatthisRecommended Order is adopted by the Board,this provisionshall be modified to read "Notify saidRegional Director, inwriting, within10 days from the date ofthisOrder, whatsteps Respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Douglas & Lomason Company, violated the NationalLabor Relations Act, and ordered us to post this noticeand to keep our word about what we say in this notice.The Law gives you the rightTo form, join or help unions;To choose a union to represent you in bargaining withus;To act together for your common interest or protection;andTo refuse to participate in any or all of these things.The Board has Ordered us to Promise You that:WE WILL NOT interfere with your rights.WE WILL NOT question you about your unionmembership, activities or desires in a manner whichdisregards your rights.WE WILL NOT threaten you that your union activitywill lead to (1) moredifficult working conditions in theplant, or (2) a change for the worse in your relationshipwith your supervisor to your disadvantage economicallyor (3) a possible closing of the plant.WE WILL NOT seek to impose our will on yoursconcerning having a union in the plant by changingyour working conditions in respect to talking while atwork and in respect to being back at work after breaktime and after lunch, to your 'isadvantage.WE WILL NOT seek to impose our will on yoursconcerning having a union in the plant, by downgradingunions and saying things to make you fear that you willbe worse off if a union comes into the plant.WE WILL NOT engage in spying upon your unionmeetings or upon what you do in connection withorganizing a union."In the event that this Recommended Order is adopted by the Board,thewords"aDecisionandOrder"shallbesubstituted for thewords "theRecommendedOrder of a Trial Examiner" in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of theUnited StatesCourt ofAppeals, Enforcing an Order," shall be substitutedfor the words "Pursuant to a Decision and Order."DatedByDOUGLAS & LOMASONCOMPANY(Employer)(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, 128DECISIONSOF NATIONALLABOR RELATIONS BOARDdefaced,or covered by any other material.directlywith the Board's Regional Office, 746 FederalIf employees have any question concerning this noticeOfficeBuilding,167NorthMain Street,Memphis,or compliance with its provisions they may communicateTennessee 38103, Telephone 534-3161, Area Code 901.